DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election with traverse of claims 1-8 in the reply filed on Dec. 17, 2021 is acknowledged.  The traversal is on the ground that the burden is on the examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction, as restriction is only proper if claims of the restricted groups are independent or patentably distinct and there would be a serious burden on the examiner if restriction is not required.  MPEP 803.  This is not found persuasive as a serious burden on the examiner and patentable distinctness are not factors required for restrictions in 371 applications such as is the present application.
The Applicant also argued that the examiner did not explain why each Group lacks unity with each other group by specifically describing special technical features in each Group.  The Examiner notes a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only 
In the present application Groups I-IV require the technical feature of a pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer on a substrate, the pressure-sensitive adhesive layer comprising crater portions on an adhesive surface of the pressure-sensitive adhesive layer, each crater portion being concavely formed, each crater portion having a plurality of through holes on a surface of the crater portion.  However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO2010/122665 A1 as this technical feature is disclosed in WO2010/122665 A1.  The Examiner also relied on US 3073304 for the teaching of a plurality of through holes on an adhesive surface of the pressure-sensitive adhesive layer, but the technical feature as presented above is sufficiently disclosed in WO2010/122665 A1.
The requirement is still deemed proper and is therefore made FINAL.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the through holes extend in a maze-like pattern.”  It is not clear what is meant by the through-holes extending in a maze-like pattern.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohira et al. (JP55-138425) (“Ohira”), as understood from the translation of the abstract.
With respect to claim 1, Ohira discloses a pressure-sensitive adhesive sheet comprising a substrate layer – a mesh fabric sheet - and a pressure-sensitive adhesive layer formed on the substrate layer, the pressure-sensitive adhesive layer comprising crater portions, each crater portion being concavely formed on an adhesive surface of the adhesive layer, each crater portion having a plurality of through-holes – element 22 - on a surface of the crater portion (abstract translation, Figs. 1 and 2).

Claim(s) 1, 5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 2011/0160686 A1) (“Ueda”).
With respect to claim 1, Ueda discloses a pressure-sensitive adhesive sheet – implied in par. [0027] disclosing that the sheet can be prevented from firmly adhering to the wound surface and can be removed without damaging epidermal tissue (0027),  comprising a substrate layer – element 30 - and a pressure-sensitive adhesive layer formed on the substrate layer – element 40 (0049-0052, 0093, 0094; Figs. 1b and 1c), the pressure-adhesive layer comprising crater portions, each crater portion being concavely formed on an adhesive surface of the adhesive layer, each crater portion having a plurality of through-holes on a surface of the crater portion (0123, Fig. 6).
Regarding claim 5, Ueda teaches the sheet of claim 1, wherein the substrate layer includes a nonwoven fabric and the pressure-sensitive adhesive layer is formed on the nonwoven fabric (0051, 0052, Fig. 1b and 1c).
As to claim 8, Ueda teaches the sheet of claim 5.  Ueda discloses the sheet further comprises a water-resistant layer, the water-resistant layer – element 51 - .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4    is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda.
Regarding claim 2, Ueda teaches the sheet of claim 1, wherein the crater portions include first crater portions having an average diameter overlapping the rage recited in claim 2 – the diameter based on the cross-section of craters, the through-holes corresponding to craters of the instant invention - disclosed in par. [0075].  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Regarding a number of the first crater portions per unit area of 1 cm2 of the adhesive surface of 50 to 500, Ueda discloses that the plurality of craters help for the absorbent material to absorb blood etc. from a wound to be absorbed (0074), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing 2 to obtain the desired fluid absorption.
As to claim 3, Ueda teaches the sheet of claim 1, wherein a total area of regions of the adhesive surface that are occupied by the crater portions is from 5 to 70% (0076).  The range of percentage overlaps the range recited in claim 3; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 4, Ueda teaches the sheet of claim 1.  Ueda does not specify the through-holes extend in a maze-like pattern, however, design changes are within the purview of a person skilled in the art (MPEP 2144.04).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, in view of Ferry et al. (US 2012/0116338 A1) (“Ferry”).
With respect to claim 6, Ueda teaches the sheet of claim 5, but is silent with respect to the non-woven fabric being a melt-blown nonwoven fabric.  Ferry teaches nonwoven fabrics that are melt-blown and can be used in wound care products (abstr., 0007, 0008, 0053).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the nonwoven fabric of Ueda as a melt-blown nonwoven fabric, as melt-blown nonwoven fabrics are known in the art of wound care products, Ueda disclosing a wound dressing (abstr.).  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 7, Ueda teaches the sheet of claim 5, but is silent with respect to the nonwoven fabric having an average fiber diameter from 0.5 to 20.0 µm.  Ferry .


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783